Exhibit 10(a)

 
 
Notice to Employee:  This is a legal document.  You are advised to consult with
an attorney prior to signing this agreement.


NON-COMPETITION AGREEMENT


This is an Agreement between General Electric Company (the "Company") and John
Krenicki (the "Employee").


WHEREAS the Employee will cease to be employed by the Company,


WHEREAS the Company wishes to protect its legitimate interest to restrict
Employee from joining a business entity which directly competes with it in the
power, energy or water businesses,


WHEREAS the Company and the Employee intend the terms and conditions of this
Agreement to govern all issues related to the Employee's employment and
separation from the Company,


NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, the Company and Employee agree as follows:


1.  
Separation Date and Consideration/Other Payments.



a.  
Separation Date/Salary Payments.  The Employee shall continue as Vice Chairman
of the Company, continue to report directly to the Chairman and perform
responsibilities as an active employee commensurate with his position, which
include supporting the transition of the Energy business to its new
organizational structure, and be paid his current salary at the Company’s
regular pay intervals through December 31, 2012 (referred to as the “Separation
Date”).



b.  
Benefits/Health Care:  Up until the Separation Date, Employee’s participation in
the Company benefit plans (e.g., Savings and Security, pension, medical, life
insurance) will be on the same terms as, and in accordance with, the provisions
of the various Company benefit plans for a similarly situated active employee.
Commencing on January 1, 2013, Employee will receive health benefits in
accordance with paragraph 1.i.



c.  
Vacation.  The continued salary described in Paragraph 1.a. shall be considered
inclusive of all vacation to which Employee is or may be entitled through his
Separation Date.  Employee shall not receive any other payments for vacation,
personal time or holidays.



d.  
Stock Options.  Stock options held as of the Effective Date (as defined in
Paragraph 2) that are normally scheduled to vest on or before December 31, 2014
will become vested and exercisable as of the Separation Date or their normal
vesting date if sooner. Options held as of the Effective Date that are normally
scheduled to vest after December 31, 2014 will be cancelled as of the Effective
Date. Options already, or that become, vested as of the Separation Date will be
exercisable in accordance with their terms until the earlier of December 31,
2015 or the original expiration of the grant.

 


 
(1)
 
 
  
If the Employee dies before the date a vested option will expire under this
Agreement, such option will expire on the earlier of two years after death or
the original expiration date, unless the option was granted under the 1990
Long-Term Incentive Plan and death occurs within three months of the Separation
Date, in which case the option will expire two years from death.


e.  
Incentive Compensation.  Incentive Compensation for 2012 will be reviewed and
determined during the regular Incentive Compensation process by the Company, but
will not be less than $2,900,000 ($2.9 million), and payment of Incentive
Compensation shall be made in cash in accordance with usual Company
procedures.  No Incentive Compensation will be paid for any subsequent years.



f.  
Executive Deferred Salary Plans.  Following the Separation Date, payments from
the Executive Deferred Salary Plans shall be issued respecting plans in which
the Employee participated in accordance with the rules of such Plan(s) and any
applicable requirements pursuant to Paragraph 18 and Section 409A of the
Internal Revenue Code.



g.  
Deferred Incentive Compensation.  Employee’s deferred incentive compensation
will be paid out in accordance with the rules of the GE Incentive Compensation
program and any applicable requirements pursuant to Paragraph 18 and Section
409A of the Internal Revenue Code.



    h.  
Officer Benefits.  Officer benefits and perquisites shall be treated as follows:



1)  
Company Automobile.  The Employee may continue using the Company-provided car in
his possession at the Effective Date.  Upon separation, the Employee may
purchase the car at its market value (as determined by GE Fleet Services) or
relinquish the car to the Company.



2)  
Financial Planner.  The Employee may continue to avail himself of the services
of a financial planner until the Separation Date.



3)  
Executive Products Plan.  The Employee’s eligibility for and participation in
the Executive Products Plan will cease effective on the Date of Notification.

 
(2)
 
4)  
Life Insurance.  The Company agrees to maintain the Employee’s Senior Executive,
Executive and Leadership Life Insurance policies and continue to make premium
payments in accordance with the terms of the respective policies.



i.  
Reduced Retirement Allowance.  Employee will be granted a reduced retirement
allowance (“the Allowance”) commencing on January 1, 2013.  The Allowance will
be based on the Employee’s service and compensation history as of the Separation
Date and will be on the terms and conditions as set forth in Exhibit A (“General
Electric Company Allowance on Termination of Service – Employee Agreement”)
attached and incorporated herein.  Employee will be vested in his Supplementary
Pension starting at age 60, in accordance with the terms of this
Agreement.  Employee must sign both this Agreement and Exhibit A to receive the
Allowance and vest his Supplementary Pension starting at age 60.  Commencing on
January 1, 2013 the Employee shall be eligible for those health and other
welfare benefits under the Company’s employee benefit plans, on the same basis
as a similarly situated individual who elected optional retirement from the
Company, as such benefit eligibility may be subsequently changed from time to
time.  A summary of the current eligibility rules and plan provisions applicable
to retiree health coverage is attached as Exhibit B.  The Employee understands
and agrees that he is responsible for his share of Social Security and Medicare
taxes and for any federal and/or state income taxes and any other taxes that may
apply.

 
 
j.  
Restricted Stock Units (RSUs).  The restrictions scheduled to lapse on or before
December 31, 2014 on RSUs held as of the Effective Date will lapse as of the
Separation Date or their normal restriction lapse date if sooner.  All RSUs held
as of the Effective Date that have restrictions normally scheduled to lapse
after December 31, 2014 will be cancelled as of the Effective Date.  The payment
of vested RSUs are subject to Paragraph 18 and Section 409A of the Internal
Revenue Code and shares will be delivered as soon as practicable following the
Separation Date pursuant to applicable requirements.

 
 
k.  
2010-12 Long-Term Performance Award.  The Employee will be eligible to receive a
payment under the 2010-12 Long-Term Performance Award Program.  The payout will
be based on the full 36 month period and the factors set forth in the original
performance award granted to the Employee.  The award, if any, will be paid
after the end of the LTPA program period in accordance with the terms of the
Program.



l.  
Employee Acknowledgements about Consideration/Other Payments.

 
(3)
 


i.  
Employee agrees that, except as stated in this Agreement, he has otherwise
received all wages and compensation due to him; he is not entitled to any
further payments of any kind; and he is not otherwise entitled to the additional
payments and benefits he is receiving as consideration for this Agreement.



ii.  
Employee agrees that payments and benefits he receives under this Agreement are
sufficient consideration in exchange for his obligations under this Agreement.



2.  
Effective Date of the Agreement.  Employee shall have seven days from the date
he signs this Agreement to revoke his consent to the waiver of his rights under
the ADEA.  To do so, he must submit a written revocation to the Company’s Senior
Vice President, Human Resources.  If Employee revokes his consent to the waiver,
all of the provisions of this Agreement shall be void and unenforceable.  If
Employee does not revoke his consent, the Agreement will take effect on the day
after the end of this revocation period (the “Effective Date”).



3.  
Employee Representations.  Employee hereby represents and acknowledges to the
Company that:



a.  
Attorney Consultation.  The Company has advised Employee to consult with an
attorney of his choosing prior to signing this Agreement;



b.  
Time for Review.  The Employee has had the opportunity to take at least
twenty-one (21) days to consider the waiver of his rights under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”) prior to signing
this Agreement;



c.  
Disclosure.  The Employee has disclosed to the Company in writing any
information in his possession concerning any conduct involving the Company or
its affiliates that he has any reason to believe involves any false claims to
the United States or is or may be unlawful or violates Company Policy in any
material respect;



d.  
Outstanding Disputes.  As of the Effective Date of this Agreement, Employee
agrees that this Agreement resolves any and all disputes he has with the
Company, and he further agrees that he has no outstanding disputes in any forum
against or involving the Company regarding any aspect of his employment.



e.  
Meaning of Release.  Employee understands that, by agreeing to the Release in
Paragraph 7, he is giving up the right to sue Releasees for any of the reasons
outlined in the Release, subject to the terms of the Release.
(4)
 
 
Employee understands that this release applies to any claims known or unknown at
the time he signs this Agreement.



f.  
Company’s Reliance on Employee Representations.  The Employee understands that
the Company is entering into this Agreement in reliance on Employee’s
representations and obligations contained in this Agreement, including but not
limited to Employee’s Release.



4.  
Confidential Information.  The Employee acknowledges that he has obtained
knowledge about confidential Company information.  Such information may include
proprietary information, trade secrets of the Company, customer information,
technical information about Company products, strategic plans of company
businesses, price information, or confidential employee information (hereinafter
the "Confidential Information").  Employee agrees to never use, publish or
otherwise disclose any Confidential Information to anyone, provided that the
Employee may comply with legal process after giving the Company prompt written
notice thereof (so it can seek a protective order).  Employee understands that
this includes, but is not limited to, any subsequent employer or competitor of
the Company.  If the Employee has any question regarding what data or
information would be considered by the Company to be Confidential Information
subject to this provision, the Employee agrees to contact the Senior Vice
President, Human Resources for written clarification.



5.  
Employee Innovation and Proprietary Information Agreement, Non-Solicit Agreement
and Company Alternative Dispute Resolution (ADR) Program.  The Employee
Innovation and Proprietary Information Agreement, any Non-Solicit Agreement and
the Company ADR Program will each remain in effect in accordance with their
respective terms.



6.  
Non-Competition and Non-Solicitation.



a)  
The Employee agrees for a period of three years following the Separation Date,
that he will not commence employment, serve as a Board member, serve as a
consultant or to otherwise provide material services to any significant direct
competitor of the Company in the energy, power or water industries anywhere in
the world, including but not limited to the following companies:



ABB
Ecolab
Schneider Electric
Alstom
Emerson
Siemens
Areva
FMC
Toshiba
Baker Hughes
John Wood Group
UTC
Cameron
Mitsubishi Heavy Ind’s
Vestas
Caterpillar
Nat. Oil Co. of Varco
Wartsila
Dresser Rand
Rolls Royce
 
Eaton
Schlumberger
 

 
(5)
 


b)  
Future Employment.  Subject to the restrictions in this Agreement, there shall
be no limitations on when Employee can enter into or announce any future
employment or similar arrangements so long as such employment or future
relationships commence after December 31, 2012.



c)  
The Employee agrees that for a period of three years after the Separation Date,
he will not, without prior written approval from the Senior Vice President,
Human Resources of the Company, directly or indirectly solicit any person in
bands EB and above who is an employee of the Company to terminate his
relationship with the Company.  Employee shall not violate restrictions herein
if, upon request, he provides a reference to a GE employee in bands EB and above
who wishes to leave the Company for a position with an employer that is not a
significant competitor as referenced in subparagraph a).  This provision
supersedes any prior non-solicitation Employee may have signed.



7.  
Release of Claims.  The Employee and his heirs, assigns, and agents agree to
release, waive, and discharge the Company and Releasees (as defined below) from
each and every waivable claim, action or right of any sort, known or unknown,
suspected or unsuspected, arising on or before the Effective Date (as described
below).



a)  
Releasees.  “Releasees” include the following:  (1) the Company; (2) all current
and former Company parents, subsidiaries, related companies, affiliates,
partnerships or joint ventures, and, with respect to each of them, their
predecessors and successors; (3) with respect to each such entity identified in
(1) and (2) above, in their capacities as such, all of its past, present, and
future employees, officers, directors, stockholders, owners, representatives,
assigns, attorneys, agents, insurers, employee benefit programs (and the
trustees, administrators, fiduciaries and insurers of such programs), and (4)
any other person acting by, through, under or in concert with any of the persons
or entities listed in this paragraph, and their predecessors or successors.



b)  
Claims Released.  The foregoing release includes, but is not limited to:  (1)
any claim of discrimination, harassment, or retaliation related to race, sex,
pregnancy, religion, marital status, sexual orientation, national origin,
handicap or disability, age, veteran status, or citizenship status or any other
category protected by law; (2) any other claim based on a statutory prohibition
or requirement; (3) any and all claims under any law of any nation, including
any and all claims under any United States of America federal, state, or local
law, regulation, or ordinance; (4) any claim under contract, tort, or common
law, such as claims of wrongful discharge, negligent or intentional affliction
of emotional distress and defamation; (5) any claim arising out of or related to
an express or implied employment contract, any other contract affecting terms
and conditions of employment, or a covenant of good faith and fair dealing; (6)
any personal gain with respect to any claim under the qui tam provisions of the
False Claims Act; and (7) any claims for attorneys’ fees that exist or may exist
as of the date of the signing of this Agreement.  Employee understands that he
is not releasing any claims arising after the Effective Date, and that he is not
releasing claims that cannot lawfully be released.

 
(6)

c)  
ADEA Claims.  The Employee acknowledges that he is releasing rights and claims
under the Age Discrimination in Employment Act of 1967 (“ADEA”), as amended.



d)  
Violating the Release.  If the Employee violates this release by suing a
Releasee or causing a Releasee to be sued for any matter in the scope of the
release, the Employee agrees to pay all costs and expenses of defending against
the suit incurred by the Releasee, including reasonable attorneys’ fees, except
to the extent that paying such fees, costs and expenses is prohibited by law or
would result in the invalidation of the foregoing release.



e)  
Cooperating with Government Agencies.  This Agreement does not limit the
Employee’s ability to communicate with governmental investigators on matters
involving the Company or participating in any such proceeding before a
governmental agency, including a state or federal fair employment practices
agency.  However, the Employee agrees he cannot receive any monetary or personal
gain for such participation.  Accordingly, Employee shall be barred from seeking
and expressly waives any and all rights to any monetary, injunctive, or other
personal relief for released claims, including but not limited to reinstatement,
damages, remedies, or other such relief, any and all rights to which he hereby
waives.  Employee understands that such waiver does not extend to relief that
cannot lawfully be waived.



f)  
Alternative Dispute Resolution.  The Employee and the Company agree to submit to
the Company’s internal alternative dispute resolution process, SOLUTIONS (for
purposes of this Agreement called “Company ADR”) including final and binding
arbitration, any claims not released by this Agreement, and covered by such
Company ADR process, or any claims that arise after the Effective Date (as
described below) of this Agreement, without regard to whether the employee is a
“new employee” or a “current employee” as defined by the Company’s prior ADR
program, Resolve.  Employee understands that this means he is giving up the
right to a jury trial for any claims not released by this Agreement or that
arise after the Effective Date, and that all such claims submitted to
arbitration pursuant to the Company ADR will be decided solely by an
arbitrator.  If Employee
 
(7)
 
 
needs another copy of the Company ADR guidelines, he can access it online, if
available, or ask John Lynch, Senior Vice President, Human Resources (or his
successor, if he is no longer in the role) for a copy.  Notwithstanding the
above, the Employee shall not be required to arbitrate a dispute arising under
Section 1514A of the Sarbanes Oxley Act of 2002, as amended, Section 1057 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or section 748 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (relating to Section
23 of the Commodity Exchange Act) unless he voluntarily agrees to do so after
any such dispute arises.



g)  
Nothing in this Agreement is intended to nor shall release, diminish, or impair
Employee’s rights, if any, that he may have to: (1) indemnification or
advancement of expenses under the Company’s Certificate of Incorporation or
Bylaws, or (ii) coverage under the Company’s Directors and Officers Liability
Insurance.



8.  
Breach by Employee.  The Company’s obligations to the Employee after the
Effective Date are contingent on Employee materially fulfilling his obligations
under this Agreement.  If the Employee commits any material breach of this
Agreement, the Company has the right to immediately cancel its obligations under
this Agreement and may seek injunctive relief in addition to other remedies
available under this Agreement.



9.  
Employee Availability.  The Employee agrees to make himself reasonably available
to the Company to respond to requests by the Company for information in any way
pertaining to the Company that may be within the knowledge of the Employee as a
result of his employment with the Company.  Employee will reasonably cooperate
with the Company in connection with any and all existing or future litigation or
investigations brought by or against the Company or any Releasees, whether
administrative, civil or criminal in nature relating to the period of his
employment with the Company.  Employee agrees to reasonably cooperate to the
extent the Company reasonably deems necessary.  The Company will reimburse the
Employee for reasonable out-of pocket expenses incurred as a result of such
cooperation.  This provision shall not apply to disputes between the Employee
and the Company.



10.  
Non-Disparagement.  The Employee agrees for so long as the Allowance set forth
in Exhibit A is in effect, and subject to any obligations he may have under
applicable law, that he will not make or cause to be made any public statements
or take any actions that disparage or in any way damage the reputation of the
Company or any of its subsidiaries, officers or directors.  In the event such a
communication is made, and is not incidental in nature or context, it will be
considered a material breach as described in Paragraph 8.  The Company will
instruct its Chairman and Vice-Chairmen to not make or cause to be made
statements or take actions that disparage or damage the reputation of the
 
(8)
 
 
Executive.  This paragraph shall not be violated by compliance with legal
process, or by statements of a competitive nature made by Employee following his
non-compete restriction in paragraph 6.


 
11.  
Future Employment.  The Company is not obligated to offer employment to the
Employee (or to accept services or the performance of work from the Employee
directly or indirectly) now or in the future.  Employee agrees never to seek
employment with the Company or any of its subsidiaries or affiliated companies.



12.  
Severability of Provisions.  In the event that any provision in this Agreement
is determined to be legally invalid or unenforceable by any court of competent
jurisdiction, and cannot be modified to be enforceable, the affected provision
shall be stricken from the Agreement.  The remaining terms of the Agreement and
its enforceability shall remain unaffected.



13.  
Return of Company Property.  The Employee agrees that within 10 days following
the Separation Date he will have returned to the Company any and all Company
property or equipment in his possession, including but not limited to: any
computer, PDA, memory device, computer related hardware, printer, fax, phone,
credit card and dial comm card assigned to him.  The Employee agrees that as of
the Separation Date he will have no outstanding balance on his corporate credit
card for which appropriate T&L accounting has not been submitted.  The Employee
will have reasonable and necessary access following the Separation Date to
calendars, records and other similar information that may be required for tax
and financial planning purposes.  The Employee may retain his Rolodex and other
address books so long as they only contain contact information.



14.  
Confidentiality.  Until such time as this Agreement may be required to be made
public, the Employee shall keep strictly confidential all the terms and
conditions, including amounts, in this Agreement and shall not disclose them to
any person other than the Employee's spouse, the Employee’s legal or financial
advisor, or U.S. governmental officials who seek such information in the course
of their official duties, unless compelled by law to do so.  If a person not a
party to this Agreement requests or demands, by subpoena or otherwise, that the
Employee disclose or produce this Agreement or any terms or conditions thereof,
the Employee shall immediately notify the Company in order to give the Company
an opportunity to respond to such notice.  The Employee shall not take any
action or make any decision in connection with such request or subpoena without
first notifying the Company.

 
15.  
Descriptive Headings.  The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 
(9)

16.  
Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the parties.  The parties agree they have not relied on
any oral statements that are not included in this Agreement.  This Agreement
supersedes all prior agreements and understandings concerning the subject matter
of this Agreement.  Any modifications to this Agreement must be in writing, must
reference this Agreement, and must be signed by Employee and an authorized
employee or agent of the Company.



17.  
Applicable Law.  This Agreement shall be construed, interpreted and applied in
accordance with the laws of the State of New York.



18.  
Compliance with Section 409A of the Internal Revenue Code.  This Agreement is
intended to be exempt from or to satisfy the requirements of Section 409A of the
Internal Revenue Code (and any related guidance issued by the IRS or the
Treasury Department), so as to avoid the imposition of any additional taxes,
penalties or interest under those rules and shall be interpreted
accordingly.  Accordingly, this Agreement shall be modified, as determined by
the Company, to the extent necessary to avoid the imposition of any such
additional taxes, penalties or interest.  The Company may take any such action
without the consent of, or notice to, the Employee.  Consistent with the
foregoing all payments under this Agreement shall be delayed to the extent
necessary to comply with the rules in Section 409A(a)(2)(B)(i) (generally
requiring a delay of six months after separation from service for certain
payments made to top-50 officers determined in accordance with Company
rules).  Any right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.



19.  
The Employee and the Company agree that a facsimile (“fax”), photographic, or
electronic copy of this Agreement shall be as valid as the original.



I acknowledge that I understand the above agreement includes the release of all
claims.  I understand that I am waiving unknown claims and I am doing so
intentionally.


EMPLOYEE                                                                   GENERAL
ELECTRIC COMPANY


By:____________________________     By:____________________________
        John Krenicki         
                   
Date:__________________________                 
Date:___________________________


(10)

EXHIBIT A


GENERAL ELECTRIC COMPANY
ALLOWANCE ON TERMINATION OF SERVICE – EMPLOYEE AGREEMENT
 
Name:              ……………………………….                                                              SSO
No. 215000067
 
 
I agree to accept a Retirement Allowance effective January 1, 2013 to be paid as
described below.  I am also to receive the GE Supplementary Pension Plan benefit
commencing at age 60 in accordance with the terms of this Agreement.
 
I understand that the granting of this Allowance is conditioned upon my electing
optional retirement to begin on the first of the month following my attainment
of age 60 under the GE Pension Plan, upon my agreement not to withdraw my
contributions plus interest credited thereon under that Plan and upon my
agreement not to elect the accelerated payment option under that Plan.
 
I understand that my Allowance consists of the following amounts (prior to
survivorship election and subject to adjustment for any difference in my
compensation or creditable service from current assumptions):
 
(A)
An approximate amount of $5,800 per month shall commence on January 1, 2013 and
shall terminate at the end of the month in which I reach age 60 or the end of
the month in which I die, if earlier.  (Amount replaced by vested pension under
the GE Pension Plan at age 60.)

 
(B)
An approximate amount of $83,000 per month shall commence on January 1, 2013 and
shall terminate at the end of the month in which I reach age 60 or the end of
the month in which I die, if earlier.  (Amount replaced by pension under the GE
Supplementary Pension Plan at age 60, which is hereby vested pursuant to this
Agreement.)

 
(C)
An approximate amount of $375 per month shall commence on January 1, 2013 and
shall continue until I attain age 63 or until the end of the month in which I
die, if earlier.  I understand that I will not receive the payments described in
this paragraph (C) for the month in which I am eligible to begin receiving 80%
of my Social Security benefits and for any subsequent month.



(11)
 
I understand that, under current tax laws, each payment of my Allowance shown in
(A) and (C) above and, to the extent payment occurs before the first of the
month after I reach age 60, each payment of my Allowance shown in (B) above
represents wages that are subject to Social Security and Medicare taxes at the
time of payment.  I further understand that, under such laws, the present value
of the portion of my Allowance shown in (B) above representing my vested
Supplementary Pension at age 60 will constitute wages that are subject to Social
Security and Medicare taxes.  My share of such taxes will be payable by me at
age 60.  I agree that I am responsible for my share of these and all other
applicable taxes that may apply at any time.


I further understand that if I am a top-50 officer as determined in accordance
with Company rules, payment of my Allowance shall not be made within the first
six months following my separation from service.  In the event distribution is
so delayed, payment will begin as of the first day of the seventh month
following such separation and the first such payment shall be increased to
reflect the missed payments (with interest accumulated in accordance with
Pension Board rules).
 


Survivor Benefits
If Your Death Occurs Before the First of the Month After you Would Have Reached
Age 60
 
1.
A survivor benefit will be paid under the GE Pension Plan to your surviving
spouse if you die before your pension commences under that Plan (i.e., the first
of the month after you would have reached age 60).  The survivor benefit starts
when your pension under the GE Pension Plan would have started had you survived.

 
2.
To provide for an immediate and uninterrupted survivor benefit starting on the
first of the month following your death, you can elect as described below a
survivor benefit with respect to the pre-age 60 Allowance shown in (A) and (B)
above.  You may also waive the survivor benefit with respect to such Allowance
with your spouse's consent in which case no benefits will be paid pursuant to
this Agreement if your death occurs before the first of the month after you
would have reached age 60.  If you elect this survivor benefit, your pre-age 60
Allowance will be paid as follows:

 
(12)
 
 
The pre-age 60 Allowance shown in (A) and (B) above shall be reduced in the same
manner as a pension is reduced to provide a 50% survivor benefit under Section
IX (1) of the GE Pension Plan to a participant who is age 60 and taking into
account the difference in age between you and your spouse.

 
 
If you die before the first of the month following attainment of age 60, a
benefit shall be paid to your surviving spouse equal to 50% of your reduced
pre-age 60 Allowance under (A) and (B) above.  The amount payable under this
survivor benefit includes any benefit available to your surviving spouse in the
form of a monthly income under the GE Pension Plan but this election will have
no effect upon the amount of pension payable to you on and after the first of
the month after you reach after age 60.  If you die prior to such first of the
month following attainment of age 60, the 50% survivor benefit payable to your
surviving spouse shall commence on the first of the month following your death
and shall continue for the remaining lifetime of your spouse.  Such 50% survivor
benefit shall be increased as of the first of the month following the date you
would have reached age 60 in order to reflect the amount payable as a 50%
survivor benefit to your surviving spouse with respect to your vested GE
Supplementary Pension Plan benefit.  No further Allowance shall be paid to any
persons after both you and your spouse have died.

 


If Your Death Occurs On or After the First of the Month After you Have Reached
Age 60
 
1.
On the first of the month after you reach age 60, the Allowance shown in (A)
above will stop and your pension under the GE Pension Plan will begin.  If you
are married at that time, such pension will provide automatically for the
payment of a reduced 50% joint and survivor annuity with a lifetime benefit to
your surviving spouse after your subsequent death.  During the 180-day period
ending on the date such pension starts, you and your spouse can waive this
payment method in favor of an optional method.  Your GE Benefits Handbook and
distribution election forms explain the conditions applicable to the survivor
benefit and its waiver.

 
2.
On the first of the month after you reach age 60, the Allowance shown in (B)
above will stop and your pension under the GE Supplementary Pension Plan as
vested herein will begin.  Such vested benefit is payable in accordance with the
terms of the GE Supplementary Pension Plan.  If you are married at that time,
such benefit will also provide automatically for the payment of a reduced 50%
joint and survivor annuity with a lifetime benefit to your surviving spouse
after your subsequent death.  During the 180-day period ending on the date such
pension starts, you and your spouse can waive this payment method in favor of an
optional method.  Your distribution election forms explain the conditions
applicable to the survivor benefit and its waiver.

 
(13)
 
The survivor benefit has been explained to me.  I understand that my election
below applies to my death before the end of the month in which I reach age 60
and that any elections applicable to my death after that date must be made
during the 180-day period ending on the first of the month after I reach age 60.
 
_____              I elect to have the Survivor Benefit apply to my pre-age 60
Allowance.
 
_____              I waive the Survivor Benefit with respect to the pre-age 60
Allowance.


 
I understand that this Allowance, and my Supplementary Pension vested
herein,  may be terminated by the Management Development and Compensation
Committee of the Board of Directors if the Committee determines that I have
materially breached the non-compete/non-solicitation restrictions in Paragraph 6
of the Non-Competition Agreement, or if I have materially disparaged the Company
in violation of Paragraph 10 of this same Agreement.  The Board of Directors may
reduce, suspend or terminate this Allowance, and my Supplementary Pension vested
herein, at any time in its discretion, provided such action absent a material
breach, is not primarily targeted at Employee’s Allowance and Supplementary
Pension.  In any event, this Allowance will be terminated if I am reemployed by
the Company or any of its affiliates or subsidiaries.
 
By:_______________________________     By:____________________________
        John Krenicki         
 
I consent to the waiver of the Survivor Benefit with respect to the Allowance.
 
Signed:____________________________     Date:____________________________
      (Spouse of Employee)
                                                               



(14)

 
Pre & Post 65 Rate Schedules [exhibitb.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Pre & Post 65 Rate Schedules [exhibitb2.jpg]
 
 